Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-8 are pending and examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/2/2019 and 6/12/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 6-8 are objected to because of the following informalities:  
	Claims 6-8 begin with the preamble, "The apparatus for manipulating magnetic particle...". However, the claims depend from claim 1, which is an apparatus for manipulating magnetic particles. It appears that claims 6-8 should begin with the preamble, "The apparatus for manipulating magnetic particles...".
	Claim 7, Ln. 4 recites, “while part of processing steps is omitted…”, which is grammatically incorrect. It appears that this should be written as, “while part of the processing steps is omitted…”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a storage unit" in claim 1, Ln. 23, “a processing step execution unit” in Claim 1, 7th to last Ln., Claim 7, Ln. 6, and Claim 8, Lns. 5-6, and “an operation unit” in Claim 7, Lns. 3 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0078] of the Pre-Grant Publication of the instant Application, US 2019/0381515 A1 (“Muramatsu”) teaches the storage unit being a random access memory (RAM), read only memory (ROM), or a hard disk. For purposes of examination, the examiner will interpret the storage unit to be a random access memory (RAM), read only memory (ROM), or a hard disk, and equivalents thereof. [0078] of Muramatsu teaches the processing step execution unit being a control unit including a central processing unit (CPU). For purposes of examination, the examiner will interpret the processing step execution unit to be a control unit including a central processing unit (CPU), and equivalents thereof. [0075] of Muramatsu teaches the operation unit being a start key and skip key. For purposes of examination, the examiner will interpret the operation unit to be a start key and skip key, and equivalents thereof.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the light emitting regions corresponding to the respective processing steps" in Lns. 3-4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as, “light emitting regions corresponding to respective processing steps”.
 Claim 7, Lns. 9-10 recite, “the processing step”. However, it is unclear which processing step is being referred to here. For purposes of compact prosecution, the above limitation has been examined as, “the next processing step”.
Claim 8 is rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US Pub. No. 2016/0180998; hereinafter Kanai; already of record on the IDS received 6/12/2020) in view of Hagen et al. (US Pub. No. 2010/022395; hereinafter Hagen; already of record on the IDS received 6/12/2020), further in view of Rogers et al. (US Pub. No. 2014/0235421; hereinafter Rogers).

Regarding claim 1, Kanai discloses an apparatus for manipulating magnetic particles for moving magnetic particles in a state where a target substance is fixed to the magnetic particles in a tubular device in which a gel-like medium layer and a liquid layer are alternately stacked in a container and in which magnetic particles are loaded ([0015], [0034], see Figs. 1A-1C). The apparatus comprises: 
	a container holding part configured to hold the container ([0056]-[0058], see Figs. 2A-2D at vessel holding portion 170); 
	A magnet that is disposed close to and outside the container held by the container holding part and moves the magnetic particles in the container by a magnetic force by relatively moving along the container ([0056]-[0058], see Figs. 2A-2D at magnet 191 slidably attached to guide 192). 
([0056]-[0058], The magnet may be slid by a motor).
	Kanai fails to explicitly disclose:
a housing configured to accommodate the magnet and the container holding part in the housing in a state in which a position of the magnet that relatively moves along the container is not visually recognizable from the outside; 
a display unit that is provided on the housing so as to be visually recognizable from outside and has a light emitting region capable of emitting light; 
a storage unit configured to hold details of a processing step of relatively moving the magnet; 
a processing step execution unit configured to sequentially execute a plurality of processing steps by relatively moving the magnet; and 
a light emission control unit configured to cause the light emitting region to emit light in accordance with a position of the magnet when the plurality of processing steps are sequentially executed.
	Hagen is in the analogous field of magnetic separation (Hagen; [0003], [0017]). Hagen teaches a housing that accommodates a magnet and container holder such that the position of the magnet moving along the container is not visible from outside the housing (Hagen; [0092], [0100]-[0102], module housing 802 contains magnet moving apparatus 810 therein, the magnet moving apparatus moving up and down between an operational position and a non-operational position, with sensors 817 and 818 indicating when the magnet moving apparatus is in each respective position. The presence of sensors to indicate the position of the magnet moving apparatus implies that the magnet moving apparatus is not visible from outside the housing, see Fig. 4. Further, see [0051], which shows that the side plate has been removed in Fig. 4, which would render the magnet invisible from outside). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the magnet and container holding part of Kanai by including the magnet and container holding part in a housing such that a position of the magnet relatively moving along the container is not visible from outside the housing as in Hagen. Hagen teaches that a housing for a magnet that renders the magnet not visible from outside the magnet is suitable for holding a magnetic separation assembly for isolating an analyte of interest (Hagen; [0092], [0100]-[0102], see Fig. 4, [0051], [0071]). Further, enclosing the magnet so that it is not visible from outside the housing will prevent the magnet from being contaminated by the external environment.
	Modified Kanai fails to explicitly disclose:
a display unit that is provided on the housing so as to be visually recognizable from outside and has a light emitting region capable of emitting light; 
a storage unit configured to hold details of a processing step of relatively moving the magnet; 
a processing step execution unit configured to sequentially execute a plurality of processing steps by relatively moving the magnet; and 
a light emission control unit configured to cause the light emitting region to emit light in accordance with a position of the magnet when the plurality of processing steps are sequentially executed.
(Rogers; [0002], [0007]). Rogers teaches a display unit on a housing that is visually recognizable from outside the housing and has a light emitting region. The display unit has a plurality of light emitting regions that can emit light individually arranged side by side. A light emission control unit causes light emitting regions corresponding to respective processing steps to sequentially emit light when the steps are executed (Rogers; [0007]-[0008], [0053], [0059], [0092]-[0102], the centrifuge includes a housing 102 and an instrument interface 126 with instrument display 130, and the homepage 200b on the instrument display 130 highlights the loading step-indicator 212b when the rotor has reached a preset load speed, and the running step-indicator 212c when the rotor has reached a preset running speed, [0154], the step-indicators may be highlighted by illumination, see Figs. 4, 15-22). A storage unit configured to hold details of a processing step (Rogers [0057], a memory storage device is coupled to a processor for controlling the centrifuge components and the instrument interface. The storage unit has been interpreted to be a RAM, ROM, hard disk, and equivalents thereof in the Claim Interpretation section). A processing step execution unit configured to sequentially execute a plurality of processing steps (Rogers [0058], the processor may be a computer. The processing step execution unit has been interpreted to be a control unit including a CPU, and equivalents thereof in the Claim Interpretation section). The light emission control unit configured to cause the light emitting region to emit light in accordance with a process step when the plurality of processing steps are sequentially executed (Rogers; [0007]-[0008], [0053], [0059], [0092]-[0102], [0154], see Figs. 4, 15-22, [0057], the processor controls the information and graphics displayed on the instrument interface. Therefore, it control the illumination of the step-indicators). It would (Rogers; [0089], [0154], see Figs. 15-22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the relatively moving of the magnet of modified Kanai by including a storage unit configured to hold details of processing steps, a processing step execution unit that sequentially executes a plurality of processing steps, and a light emission control unit configured to cause the light emitting region to emit light in accordance with a process step when the plurality of processing steps are sequentially executed as in Rogers. Rogers teaches that a memory storage unit, a processing step execution unit, and a control unit can automate the system without the need for user action (Rogers [0057]-[0058]), thereby increasing system throughput and reducing human error.
	Note: The instant Claims contain a large amount of functional language (ex: “for manipulating magnetic particles…”, “and moves the magnetic particles in the container…”, “configured to relatively move the magnet along the container”, etc.).  However, functional 

Regarding claim 2, modified Kanai discloses the apparatus for manipulating magnetic particles according to claim 1. Modified Kanai further discloses the apparatus for a tubular device, wherein the liquid layer includes a layer made of a cleaning solution for removing impurities other than the target substance (the liquid layer is not positively recited within the claims, as this is drawn to an intended use of the apparatus. However, Kanai teaches a layer made of a cleaning solution in [0042], Figs. 1A-1C at cleaning solution 35).

Regarding claim 3, modified Kanai discloses the apparatus for manipulating magnetic particles according to claim 1. Modified Kanai further discloses the apparatus for a tubular device, wherein the liquid layer includes a layer made of a reagent acting on the target substance (the liquid layer is not positively recited within the claims, as this is drawn to an intended use of the apparatus. However, Kanai teaches a liquid layer including a layer made of a reagent acting on the target substance in [0043], Figs. 1A-1C at antibody in liquid layer 32 for reacting with antigen fixed to magnetic particles 70).

Regarding claim 4, modified Kanai discloses the apparatus for manipulating magnetic particles according to claim 1. Modified Kanai further discloses that the display unit has a  (see Claim 1 above at Rogers teaching the display unit with regions that individually emit light in [0007]-[0008], [0053], [0059], [0092]-[0102], [0154], Figs. 4, 15-22).

Regarding claim 5, modified Kanai discloses the apparatus for manipulating magnetic particles according to claim 4. Modified Kanai further discloses that the display unit is configured with the plurality of light emitting regions arranged side by side (see Claim 1 above at Rogers teaching the display unit with light emitting regions arranged side by side in [0007]-[0008], [0053], [0059], [0092]-[0102], [0154], Figs. 4, 15-22).

Regarding claim 6, modified Kanai discloses the apparatus for manipulating magnetic particles according to claim 4. Modified Kanai further discloses that the light emission control unit causes light emitting regions corresponding to respective processing steps to sequentially emit light when the plurality of processing steps are sequentially executed (see Claim 1 above at Rogers teaching a light emission control unit causing light emitting regions corresponding to respective processing steps to sequentially emit light when the steps are sequentially executed in [0007]-[0008], [0053], [0059], [0092]-[0102], [0154], Figs. 4, 15-22).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai in view of Hagen and Rogers, as applied to claims 1-6 above, further in view of Fukuda et al. (US Pub. No. 2015/0000428; hereinafter Fukuda).

Regarding claim 7, modified Kanai discloses the apparatus for manipulating magnetic particles according to claim 6.
	Modified Kanai fails to explicitly disclose:
an operation unit that is operated to execute a next processing step while part of the processing steps is omitted among the plurality of processing steps sequentially executed by the processing step execution unit, 
wherein when a next processing step is executed by operation of the operation unit, the light emission control unit causes a light emitting region corresponding to the next processing step to emit light.
	Fukuda is in the analogous field of sample processing apparatuses comprising displays (Fukuda; [0008], [0081], display unit). Fukuda teaches an operation unit that is operated to execute a next processing step while part of the processing steps is omitted among the plurality of processing steps sequentially executed by the processing step execution unit (Fukuda; [0081]-[0082], skip button D12 allows a user to skip the washing step, allowing the process to proceed to step S112, see Figs. 7, 8A at error process S113, wash flow path S112, and wash button D11 (start key) and skip key D12. The operation unit has been interpreted to be a start key and skip key, and equivalents thereof). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Kanai to include an operation unit that is operated to execute a next processing step while part of the processing steps is omitted among the plurality of processing steps sequentially executed by the processing step execution unit as in Fukuda. Fukuda teaches that an operation unit that allows a process step to be skipped can enable a user to override a typical process step in a (Fukuda; [0081]-[0082]), thereby saving time and resources if the skipped process step has been determined to be unnecessary.
	In regards to wherein when a next processing step is executed by operation of the operation unit, the light emission control unit causes a light emitting region corresponding to the next processing step to emit light, the apparatus of modified Kanai appears to be capable of performing this action.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai in view of Hagen and Rogers, as applied to claims 1-6 above, further in view of Kaczmarek et al. (US Pat. No. 8,810,423; hereinafter Kaczmarek).

Regarding claim 8, modified Kanai discloses the apparatus for manipulating magnetic particle according to claim 6. Modified Kanai further discloses the processing step execution unit and the light emission control unit (see Claim 1 above at Rogers teaching processing step execution unit in [0058], and light emission control unit in [0007]-[0008], [0053], [0059], [0092]-[0102], [0154], Figs. 4, 15-22).
	Modified Kanai fails to explicitly disclose that when a specific processing step determined in advance as a processing step that should not be stopped halfway among the plurality of processing steps sequentially executed by the processing step execution unit is executed, the light emission control unit causes the light emitting region corresponding to the specific processing step to emit light in a mode different from that of the light emitting regions corresponding to other processing steps.
(Kaczmarek; Col. 1 Lns. 4-8, Col. 4 Lns. 20-33). Kaczmarek teaches that when a specific step determined in advance as one that should not be stopped halfway is executed, a light emission control unit causes the light emitting region corresponding to the specific processing step to emit light in a mode different from that of the light emitting regions corresponding to other processing steps (Kaczmarek Col. 2 Ln. 50-Col. 3 Ln. 17, multiple LEDs can be used in an appliance, with one having a red and/or flashing light to indicate that the appliance is running and should therefore not be interfered with, and one having a green and/or continuous light to indicate that the cycle is complete and the appliance can be unloaded). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing step execution unit and the light emission control unit in the apparatus of modified Kanai so that when a specific step determined in advance as one that should not be stopped halfway is executed, a light emission control unit causes the light emitting region corresponding to the specific processing step to emit light in a mode different from that of the light emitting regions corresponding to other processing steps as in Kaczmarek. Kaczmarek teaches that using a different mode for a light emitting region corresponding to a process step that should not be stopped halfway can serve as a warning to a user to not interfere with the apparatus during this process step (Kaczmarek Col. 2 Ln. 50-Col. 3 Ln. 17).

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
([0106], Fig. 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./					/JILL A WARDEN/
Examiner, Art Unit 1798		Supervisory Patent Examiner, Art Unit 1798